Exhibit 10.1

EXECUTION COPY

AMENDING AGREEMENT NO. 10

MEMORANDUM OF AGREEMENT made as of the 16th day of March, 2009,

B E T W E E N:

 

  

AVISCAR INC.,

a corporation incorporated under the laws of Canada,

 

(hereinafter referred to as “Avis General Partner”),

 

- and -

 

BUDGETCAR INC.,

a corporation existing under the laws of Canada,

 

(hereinafter referred to as “Budget General Partner”),

 

- and -

 

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,

 

(hereinafter referred to as the “STARS Limited Partner”),

 

- and -

 

MONTREAL TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces in Canada, in its
capacity as trustee of BAY STREET FUNDING TRUST, a trust established under the
laws of the Province of Ontario,

 

(hereinafter called the “Bay Street Limited Partner”).

WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by amending agreements between the parties dated October 11,
2005, July 7, 2006, December 11, 2006, November 21, 2007, February 12,
2008, March 5, 2008, April 30, 2008, June 16, 2008 and December 22, 2008
(collectively, the “Limited Partnership Agreement”);

AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

1 Interpretation

 

  (a) All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.

 

  (b) Section headings are for convenience only.

 

2 Amendments to the Limited Partnership Agreement

 

2.1 Section 1.1 of the Limited Partnership Agreement is hereby amended by adding
the following definition in the applicable alphabetical order:

““Moody’s Required Letter of Credit Amount” means, at any time, an amount equal
to 4.5% of the aggregate of the Limited Partner’s Funded Amounts for all Limited
Partners at such time;”.

 

2.2 Section 1.1 of the Limited Partnership Agreement is hereby amended by
deleting the definitions of “Moody’s Aggregate Partnership Non-program Vehicle
Amount”, and “Moody’s Aggregate Partnership Program Vehicle Amount” and
replacing them with the following definitions, respectively:

““Moody’s Aggregate Partnership Non-program Vehicle Amount” means, on any date,
(x) subject to (y) below, 65.79% of the sum of the Current Book Values of the
Partnership Non-program Vehicles manufactured by each Manufacturer on such date
(other than a Partnership Non-program Vehicle in respect of which a Partnership
Vehicle Receivable is outstanding) after deducting from the sum of such Current
Book Values the aggregate amounts owing to such Manufacturers by the Partnership
in respect of such Partnership Non-program Vehicles on such date; and (y) in
respect of any Partnership Non-program Vehicles which have become Partnership
Non-program Vehicles (after previously being Partnership Program Vehicles) as a
result of the related Manufacturer becoming a Non-Performing Manufacturer, 57.8%
of the sum of the Current Book Values of such Partnership Non-program Vehicles
manufactured by each Manufacturer on such date (other than a Partnership
Non-program Vehicle in respect of which a Partnership Vehicle Receivable is
outstanding) after deducting from the sum of such Current Book Values the
aggregate amounts owing to such Manufacturers by the Partnership in respect of
such Partnership Non-program Vehicles on such date;”; and

““Moody’s Aggregate Partnership Program Vehicle Amount” means, on any date,
57.8% of the sum of the Current Book Values of the Partnership Program Vehicles
and the Program Negotiation Vehicles manufactured by each Eligible Manufacturer
(other than, in either case, any Program Negotiation Vehicles or

 

- 2 -



--------------------------------------------------------------------------------

Partnership Program Vehicles in respect of which a Partnership Vehicle
Receivable is outstanding) after deducting from the sum of such Current Book
Values the aggregate amounts owing to such Manufacturers by the Partnership in
respect of such Partnership Program Vehicles and Program Negotiation Vehicles on
such date;”.

 

2.3 Section 3.3(e) of the Limited Partnership Agreement is hereby amended by
adding the following sentence at the end of such section:

“In addition, and notwithstanding anything else contained herein, each General
Partner covenants and agrees to, at all times, ensure that the Letter of Credit
Amount shall be equal to or greater than the Moody’s Required Letter of Credit
Amount”.

 

2.4 Section 3.10(e) of the Limited Partnership Agreement is hereby amended by
adding the following sentence at the end of such section:

“Any other amount deposited into the Cash Collateral Account by a General
Partner will be recognized as an additional capital contribution by such General
Partner.”.

 

2.5 Section 8.1(p) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

“(p) at any time (i) the Letter of Credit Amount is less than the Moody’s
Required Letter of Credit Amount or (ii) unless (A) the Cash Collateral Account
shall have previously been funded if, and to the full extent, required pursuant
to the terms of Section 3.10, or (B) substitute credit enhancement acceptable to
each of the Securitization Agents and the Rating Agency in an amount equal to
the undrawn face amount of such Letter(s) of Credit shall have been obtained,
(X) a Letter of Credit shall not be in full force and effect or shall be
otherwise unenforceable, or (Y) any applicable L/C Provider shall have become
subject to any of the circumstances or proceedings referred to in paragraphs
(i) or (j) above (i.e., as if references to a General Partner in such paragraphs
were references to the L/C Provider), or shall have repudiated or otherwise
disclaimed liability under such Letter of Credit, and in the case of the
occurrence of either (X) or (Y) above, (I) no Letter of Credit shall have been
obtained within the time period provided for in Section 3.10 (or, if no time
period is provided in Section 3.10 for such event or occurrence, within 15
Business Days after the General Partners have received written notice from a
Limited Partner of such event or occurrence); and (II) the Cash Collateral
Account shall not have been funded in an amount equal to the undrawn face amount
of the Letter(s) of Credit to which (X) or (Y) above apply.”.

 

3 Other Documents

Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.

 

- 3 -



--------------------------------------------------------------------------------

4 Miscellaneous

 

  (a) The parties acknowledge that the Partnership has established CAD Account
0002#1594-514 - WTH Funding Limited Partnership - Cash Collateral Account at
Bank of Montreal as the Cash Collateral Account for purposes of the Limited
Partnership Agreement.

 

  (b) With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.

 

  (c) This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.

 

  (d) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

  (e) None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.

 

  (f) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
by their authorizes signatories thereunto duly authorized, as of the date first
above written.

 

AVISCAR INC. By:   /s/ David Calabria Name:   David Calabria Title:   Assistant
Treasurer By:     Name:   Title:  

 

BUDGETCAR INC. By:   /s/ Tim Smith Name:   Tim Smith Title:   Assistant
Treasurer By:     Name:   Title:  

 

- 5 -



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, AS TRUSTEE OF STARS TRUST (WITH LIABILITY LIMITED
TO THE ASSETS OF STARS TRUST) BY ITS SECURITIZATION AGENT, BMO NESBITT BURNS
INC. By:   /s/ Terry J. Ritchie Name:   Terry Ritchie Title:   Managing Director
By:   /s/ Christopher Romano Name:   Christopher Romano Title:   Managing
Director

 

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of Bay Street Funding Trust) by its
administrator, SCOTIA CAPITAL INC. By:   /s/ Douglas Noe Name:   Douglas Noe
Title:   Director, Structured Finance By:     Name:  

Title:

 

 

- 6 -



--------------------------------------------------------------------------------

The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.

DATED this 16th day of March, 2009.

 

AVIS BUDGET CAR RENTAL, LLC By:   /s/ David Calabria Name:   David Calabria
Title:   Assistant Treasurer

 

- 7 -